When the prosecutor asked the rhetorical question "and how would you like to be in that position?", the defendant entered a general objection, after which the prosecution apparently moved on to other areas of argument. In the absence of a motion for mistrial, or at least a motion for a curative instruction, there is nothing to review, as the defendant was afforded everything that he could have expected to derive from his general objection.
On that basis, I would concur that the first assignment of error should be overruled, and I also concur with the remaining portions of the majority opinion. *Page 411